Citation Nr: 1105293	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-34 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
recurrent sinusitis, status post polyposis, with allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had service from October 1968 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions mailed in July 2004, September 2005, 
and January 2007 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which, in relevant part, 
denied service connection for a right foot condition, granted 
service connection for recurrent sinusitis, status post 
polyposis, allergic rhinitis, with a noncompensable evaluation, 
and denied an earlier effective date for the service connection 
of recurrent sinusitis, status post polyposis, allergic rhinitis.  
In a rating decision mailed in July 2006, the RO granted an 
increased evaluation to 50 percent for recurrent sinusitis, 
status post polyposis, allergic rhinitis, effective the date of 
claim, April 2004.  The Veteran perfected his appeal for these 
three issues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the issue of a higher rating for recurrent sinusitis, 
status post polyposis, allergic rhinitis, remained in appellate 
status.  

In March 2010 the Veteran testified before the undersigned at a 
travel board hearing at the RO.  The transcript has been 
incorporated into the record.  The Veteran submitted additional 
evidence at the hearing with a waiver of RO review.

In a July 2010 decision, the Board granted service connection for 
a right foot condition, denied an earlier effective date for the 
grant of service connection for recurrent sinusitis, status post 
polyposis, allergic rhinitis, and ordered a remand for further 
development the increased evaluation claim for recurrent 
sinusitis, status post polyposis, allergic rhinitis.  That 
development has been sufficiently accomplished and the claim is 
ready for de novo review.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

The issues of an earlier effective date for recurrent 
sinusitis and service connection for depression, as 
secondary to service-connected recurrent sinusitis have 
been raised by the record (August 2010 statement), but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

The Veteran's recurrent sinusitis and allergic rhinitis is 
manifested by near constant sinusitis characterized by headaches, 
pain, and tenderness of affected sinus and purulent discharge 
after repeated surgeries, but not by total laryngectomy, constant 
inability to speak above a whisper or to communicate by speech, 
or stenosis of the larynx.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent 
for recurrent sinusitis, status post polyposis, with allergic 
rhinitis, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 4.97, Diagnostic Code 6522-
6510 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes that, 
effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in 
part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request that a 
claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in May 2004 and May 2005 notice letters, the 
Veteran was informed of what information and evidence was needed 
to substantiate a claim for service connection.  Following the 
grant of service connection, and the Veteran's appeal regarding 
the rating, August 2006 and January 2008 notice letters informed 
him of what information and evidence was needed to substantiate 
an increased rating.  The RO also provided the appellant with 
specific notice regarding disability ratings and effective dates.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
The information and evidence that have been associated with the 
claims file includes the Veteran's service treatment records, 
post-service treatment records, VA examination reports, and a 
hearing transcript.  The Veteran has submitted private treatment 
reports dated from the 1990's through to 2010 as well as personal 
statements.    

As to the examination of the Veteran's recurrent sinusitis 
disability, the Board finds that the September 2006 and September 
2010 VA examinations were complete and legally sufficient.  The 
examiners conducted objective examinations of the Veteran, to 
include interviews of the Veteran, and both of these examinations 
included reviews of the claims file.  The examiners were not 
asked to present a diagnosis or an opinion as to the etiology of 
this disability, as it was already service connected.  The 
examiners discussed the Veteran's symptomatology related to this 
service-connected disability in detail in their reports.  Thus, 
the Board finds that the September 2006 and September 2010 
examinations were adequate as to the appeal regarding an 
increased rating.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
and there has been a complete review of all the evidence without 
prejudice to the Veteran.  As such, there is no indication that 
there is any prejudice to the Veteran by the order of the events 
in this case.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in 
the sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the Veteran.  
Thus, any such error is considered to be harmless and does not 
prohibit consideration of this matter on the merits.  The claim 
is therefore ready for adjudication.

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  The 
ratings are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity resulting 
from such diseases and injuries and their residual conditions in 
civilian occupations.  Id.

Where, as here, an award of service connection for a disability 
has been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In other 
words, evaluations may be "staged."  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  The analysis in this decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Veteran argues that he is entitled to a rating in excess of 
50 percent for recurrent sinusitis, status post polyposis, with 
allergic rhinitis.  The Board disagrees.

The Veteran's rhinitis and sinusitis is currently evaluated as 50 
percent disabling under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6522-6510.  38 C.F.R. § 4.97, Diagnostic Code 
6522-6510.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  See 38 C.F.R. § 4.27 (2010).  

Diagnostic Codes 6510 to 6514 are subsumed into the General 
Rating Formula for Sinusitis (General Rating Formula).  See 38 
C.F.R. § 4.97, General Rating Formula.  Under the General Rating 
Formula, the maximum 50 percent evaluation is assigned for 
sinusitis following radical surgery with chronic osteomyelitis, 
or near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.  Id.

Regarding Diagnostic Code 6522, that code provides ratings for 
allergic or vasomotor rhinitis.  Allergic or vasomotor rhinitis 
without polyps, but with greater than 50-percent obstruction of 
nasal passage on both sides or complete obstruction on one side, 
is rated as 10 percent disabling.  Allergic or vasomotor rhinitis 
with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.

An evaluation greater than 50 percent is not warranted.  That 
evaluation is the maximum available under the General Rating 
Formula for Sinusitis.  

As reported during the September 2006 VA examination for Nose and 
Sinus, the Veteran had a longstanding history of allergic 
rhinitis and recurrent sinusitis with nasal polyps that recurred 
and was already post-operative several times for nasal 
polyectomies.  His recurrent symptoms were the typical symptoms 
of allergic rhinitis with sneezing, itching, runny nose, and 
nasal congestion, as well as atypical bagging under the eyes and 
a sensation of swelling in the face.  Polys were noted in recent 
evaluations.  The Veteran used a steroid spray twice a day as 
well as an over the counter spray for nasal congestion.  He 
experienced purulent discharge at times.  However, the examiner 
found no speech impairment and no incapacitation from his 
employment at the post office.  That examiner also found no 
evidence of granulomatous disease including rhinoscleroma, and 
noted that while the nares were 75 percent blocked by swollen 
turbinated, the Veteran's airflow was normal and he was not mouth 
breathing.

A November 2009 VA primary care evaluation noted the Veteran 
reported having had two more nasal polyp surgeries in 2007 and 
that his private physician had told him the nasal polyps were 
doing well.  

The Veteran was afforded another VA nose and sinus examination in 
September 2010 and the findings were very similar to the 2006 
examination.  He had had multiple surgeries to remove polyps from 
his nose, the most recent being in either 2006 or 2007, he used a 
nasal spray daily, he experienced chronic inflammation and used 
steroids as recently as 2008.  Again he had been advised nasal 
polyps were returning and he may need additional surgery.  The 
current rhinitis symptoms were itchy nose and for his sinusitis 
he experienced purulent nasal discharge, headaches and fever.  
The examiner found breathing was not difficult, there was no 
speech impairment, no septal deviation, no permanent hypertrophy 
of turbinates from bacterial rhinitis, no rhinoscleroma, and no 
tissue loss, scarring or deformity of the nose.  The Veteran 
remained employed full time and the duration of this employment 
was from the past 5 to 10 years.  The Veteran estimated he had 
lost about 2 weeks from work for medical appointments. 

While there was no evidence of chronic osteomyelitis, the Veteran 
had near constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus and purulent discharge or crusting 
after repeated surgeries.  These symptoms warranted the 50 
percent evaluation that the Veteran has been granted since the 
date of claim and are the maximum available for Diagnostic Code 
for sinusitis.  As there are no findings of the Veteran having a 
complete inability to speak or constant inability to speak above 
a whisper due to organic aphonia, the higher evaluations provided 
for by Diagnostic Code 6519 is not available to him.  As well, DC 
6520 provides for higher evaluations; however the Veteran has not 
had stenosis of the larynx.  Indeed, both VA examiners found the 
Veteran had no breathing problems.  There is no medical evidence 
to the contrary.  For these reasons, an increased evaluation is 
not warranted.

Because there is no higher evaluation available under which to 
rate the Veteran's recurrent sinusitis, status post polyposis, 
with allergic rhinitis, the preponderance of the evidence is 
against his claim for an increased evaluation.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim must 
be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Extraschedular Consideration

Lastly, a determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry.  First, the Board must determine if the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  To do this, the Board must determine 
if the criteria found in the rating schedule reasonably describe 
the claimant's disability level and symptomatology.  If this is 
the case, the claimant's disability picture is contemplated by 
the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral for extraschedular 
consideration is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors, 
such as marked interference with employment and frequent periods 
of hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization, the case must 
be referred for completion of the third step -- to determine 
whether, to accord justice, an extraschedular rating must be 
assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008)  

In this instance, the Veteran's symptoms and the frequency of his 
recurrent sinusitis are clearly accounted for in the 50 percent 
evaluation which compensates for the near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, purulent discharge after repeated surgeries.  The Board 
finds the Diagnostic Code adequately addresses the Veteran's 
symptoms.  The Veteran has not claimed any recent hospitalization 
because of his sinusitis and he remains employed full-time.  As 
such, the diagnostic code for the Veteran's service-connected 
disabilities adequately describes the current disability levels 
and symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted.   Thun, 573 F.3d 1366.

The Court of Appeals for Veterans Claims (CAVC) has recently held 
that a request for a TDIU, whether expressly raised by a claimant 
or reasonably raised by the record, is an attempt to obtain an 
appropriate rating for disability or disabilities, and is part of 
a claim for increased compensation.  There must be cogent 
evidence of unemployability in the record.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 
(Fed. Cir. 2009).  In the instant case, the holding of Rice is 
inapplicable since the evidence of record clearly shows that the 
Veteran is currently employed on a full-time basis; thus, there 
is no cogent evidence of unemployability and entitlement to 
increased compensation based on TDIU is not warranted. 

ORDER

Entitlement to a rating in excess of 50 percent for recurrent 
sinusitis, status post polyps, with allergic rhinitis, is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


